Atkinson, J.
1. It is the duty of a railway company to carry its passengers safely to their destination, stop a sufficient length of time to allow them to leave the train in safety, and provide a suitable place for their so doing.
2. If, under any circumstances, a railroad company is under a duty to render an infirm passenger physical personal assistance in alighting from a train, yet as the evidence in the present case fails entirely to show such a state of facts as would require the rendering of such assistance to the plaintiff, the verdict was right upon the substantial merits of the case, and if the charge complained of was in any respect erroneous, it is not, in this case, cause for a new trial. Judgment affirmed,.
B. Z. Herndon and W. K. Moore, for plaintiff.
R. J. & J. MoCamy, for defendant.